795 So. 2d 988 (2001)
Robert Junior SEARIGHT, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-1687.
District Court of Appeal of Florida, Second District.
July 18, 2001.
SALCINES, Judge.
Robert Junior Searight filed a motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion Searight argued that he was entitled to additional jail credit. We affirm the trial court's order without prejudice to any right Searight might have to file either a motion for postconviction relief pursuant to rule 3.850 or a facially sufficient motion to correct illegal sentence alleging that any error in the jail credit is reviewable from the face of the record. See State v. Mancino, 714 So. 2d 429 (Fla. 1998).
Affirmed.
ALTENBERND, A.C.J., and WHATLEY, J., concur.